This is an action of tort for personal injuries and property damage resulting from an automobile accident. At the close of the evidence both defendants moved for directed verdicts in their favor. The motions were allowed over the plaintiff’s objection and exception. The sole question before us is whether the evidence in its aspect most favorable to the plaintiff is sufficient to establish negligence on the part of either defendant. We conclude that the motions were properly allowed. The accident occurred while the plaintiff was travelling in the far left lane of the Northeast Expressway in Chelsea at a speed of approximately fifty miles an hour. Her automobile was struck in the right rear by a car travelling in the adjacent lane and swerved into the median guardrail. Her automobile then bounced back and collided with another vehicle. With regard to the first collision, it is settled that the mere fact that a defendant’s vehicle strikes another vehicle in the rear does not establish negligence on the part of the defendant. Jennings v. Bragdon, 289 Mass. 595, 597 (1935). Olofson v. Kilgallon, 362 Mass. 803, 805 (1973). Although a finding of negligence in such a case may be warranted on slight evidence of the circumstances, there was in this instance no evidence whatever as to the cause of the collision. The facts of the present case are in sharp contrast to those of Lech v. Escobar, 318 Mass. 711 (1945), and of Olofson v. Kilgallon, supra, in which cars were struck from behind while stopped on city streets. With respect to the second collision, evidence of negligence was equally lacking. In addition, "the record fails to disclose which defendant was operating either of the other vehicles, or any basis for holding either defendant responsible for the actions of the other.

Exceptions overruled.